UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6161


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON EMANUEL BUTLER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00074-TLW-1)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Emanuel Butler, Appellant Pro Se.  Carrie Ann Fisher,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Brandon Emanuel Butler seeks to appeal the district

court’s         order     dismissing         without      prejudice          his    28   U.S.C.A.

§ 2255 (West Supp. 2010) motion.                         The order is not appealable

unless      a    circuit           justice    or   judge      issues        a    certificate     of

appealability.            28 U.S.C. § 2253(c)(1) (2006).                        A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                              28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies            this    standard         by      demonstrating            that

reasonable         jurists           would    find      that     the        district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies      relief            on     procedural        grounds,        the       prisoner       must

demonstrate         both       that     the    dispositive          procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                            Slack, 529 U.S. at 484-85.

We   have       independently          reviewed        the    record    and        conclude     that

Butler has not made the requisite showing.                             Accordingly, we deny

a    certificate         of        appealability       and    dismiss       the     appeal.       We

dispense         with     oral        argument     because       the        facts      and    legal

contentions             are        adequately      presented           in        the     materials



                                                   2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3